Case: 20-50572     Document: 00515838768         Page: 1     Date Filed: 04/27/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 20-50572
                                                                             FILED
                                                                         April 27, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Martin Vela,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:17-CR-134


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Jesus Martin Vela was sentenced to 12 months’ imprisonment after
   his supervised release was revoked. On appeal, he contends that the 12-
   month prison sentence at the high-end of the Guidelines was procedurally
   and substantively unreasonable.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50572      Document: 00515838768          Page: 2     Date Filed: 04/27/2021




          Our review proceeds in two steps. First, we assess whether the district
   court committed a “significant procedural error, such as failing to consider
   the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on clearly
   erroneous facts, or failing adequately to explain the chosen sentence.” United
   States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). If the sentence is
   procedurally sound, we then review for substantive reasonableness. Id. “A
   revocation sentence is substantively unreasonable if it (1) does not account
   for a factor that should have received significant weight, (2) gives significant
   weight to an irrelevant or improper factor, or (3) represents a clear error of
   judgment in balancing the sentencing factors.” United States v. Badgett, 957
   F.3d 536, 541 (5th Cir. 2020) (internal quotation marks and citation omitted).
   We apply a presumption of reasonableness to Vela’s within-Guidelines
   revocation sentence. Id.
          When the defendant objects to his revocation sentence in the district
   court, we review “under a ‘plainly unreasonable’ standard.” Warren, 720
   F.3d at 326. But if the defendant fails to object, our review is for plain error.
   Id. Here, Vela’s request for a below-Guidelines sentence was not sufficient
   to preserve his claim of procedural error; consequently, we review his
   procedural argument for plain error. See United States v. Coto-Mendoza, 986
   F.3d 583, 586 (5th Cir. 2021). We need not consider the extent to which
   Vela’s claim of substantive error may not have been preserved because his
   substantive-reasonableness argument fails regardless of the standard of
   review. See United States v. Holguin-Hernandez, 955 F.3d 519, 520 n.1 (5th
   Cir. 2020).
          Vela’s procedural and substantive challenges are based on the same
   principal argument: that the district court erroneously found and improperly
   considered that he absconded from supervision. Though the district court
   imprecisely used the term “absconded” in passing, context makes clear that
   the court’s focus was how quickly Vela violated his conditions after being


                                              2
Case: 20-50572      Document: 00515838768          Page: 3    Date Filed: 04/27/2021




   released from custody. To the extent the district court relied on this at
   sentencing, it was neither erroneous nor improper. See United States v.
   Sanchez, 574 F. App’x 473, 473 (5th Cir. 2014); cf. United States v. McGee,
   559 F. App’x 323, 330 n.33 (5th Cir. 2014). Insofar as Vela asserts that the
   district court substantively erred by insufficiently accounting for factors that
   should have received significant weight, his argument amounts to nothing
   more than a disagreement with the district court’s balancing of the applicable
   18 U.S.C. § 3553(a) factors, which we will not reweigh. See Warren, 720 F.3d
   at 332. Vela fails to show that his revocation sentence is plainly unreasonable
   or that the district court plainly erred.
          AFFIRMED.




                                               3